DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-20 in the reply filed on 2 March 2022 (“Reply”) is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.

Preliminary Amendment filed 25 June 2020
	The Preliminary Amendment filed 25 June 2020 is objected to for the following reasons:
	(1)	it includes a Substitute Specification without stating that it contains “no new matter” (37 C.F.R. § 1.125(b));
	(2)	it was not filed with both clean and marked-up copies (37 C.F.R. § 1.125(c)); and
	(3)	it did not include an instruction to replace the specification (37 C.F.R. § 1.121(b)(3)(i))
	Examination of the instant application has, for this and any additional Actions until the Specification is (properly) replaced, been conducted on the prior version of the Specification, which includes a header identifying the international application.

Drawings
The drawings are objected to because of the following informalities:
	for Figs. 4A-5B, no section line is presented showing at what position along the catheter the cross-sectional view is taken (an amendment of the Specification, e.g., at the Brief Description of the Drawings and/or pg. 14, line 29, is likely also necessary);
	Figs. 4A-5B incorrectly illustrate lumen 22 with hatching, which is reserved for solid structures, and tunneler 18, which is a solid structure, without hatching; alternatively, in Figs. 4A, 4B, ref. nos. 18, 22 are reversed;
	In Figs. 2, 4, 7c, 7d, 8b, 11a, and 11b, the lumen 22 is illustrated with hatching, which is incorrect because it is not a solid structure; it is a void; and
	In Fig. 11a, body 20 should be hatched because it is a solid structure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the first sentence is not a real sentence.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
	at page 14, last line, and page 15, line 3, the word “radial” is incorrectly used for “circumferential;”
	at page 3:
		line 9, “have” should be “has;”
		line 15, a word is missing; 
	According to the Brief Description of the Drawings, Figs. 1-9 are “side perspective views;” however, these drawings cannot be perspective views because the portion of the needle positioned within the catheter lumen is illustrated in the drawings but would be hidden in a perspective view.  It appears that, instead, Figs. 1-9 are longitudinal cross-sectional views which lack appropriate hatching.

Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities: at line 2, “radially” is the wrong word; "circumferentially" is correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,523,092, granted to Hanson et al. (“Hanson”).
	Hanson describes a catheter assembly substantially as claimed by Applicant, as follows.
	9. A catheter assembly (Fig. 14) comprising, 
	a catheter (10) having a proximal end (bottom right in Fig. 14) and a distal end (231) and a body (214) that extends from the proximal end to the distal end, the body having at least one aperture (224), and defining a lumen (220) which extends from the proximal end to the distal end, the catheter having a closed distal end with a rounded shape (closed and rounded as indicated by lead line for ref. no. 211 in Fig. 14), and wherein at least the distal end of the catheter is formed from a reinforced material (reinforced by anchoring portion 233); 
	a tunneler, guidewire, or needle (stylet 239) which is releasably contained within the lumen (“A stylette 239 having a distal tip 256 is inserted into the lumen 220 of the tube 212 and is passed through the substance delivery segment 222 so that the distal tip 256 is adjacent the distal end 218 of the tube 212 . . . ;” col. 11, lines 8-12) such that the tunneler, guidewire, or needle has a diameter which is smaller than a diameter of the lumen (Fig. 14 shows annular space between the outer surface of the stylet and the inner surface of the catheter body); and 
	a hub (unlabeled in Fig. 14, bottom right flared proximal portion of catheter, and side arm) which is fixedly or releasably attached to the proximal end of the catheter.
	10. (The catheter assembly of claim 9,) wherein the catheter comprises a polyester, a polyurethane, a polyamide, a polyolefin, or a combination thereof (polyurethane; col. 11, lines 33-40).
	11. (The catheter assembly of claim 9,) wherein the distal end comprises a polymer, wherein the polymer comprises a polyester, a polyurethane, a polyamide, a polyolefin, or a combination thereof, wherein the polymer has been hardened or has a metal or metal alloy embedded in the polymer (id.).
	12. (The catheter assembly of claim 9,) wherein the tunneler, guidewire, or needle comprises a metal or metal alloy (metal; col. 11, lines 22-26).
	13. (The catheter assembly of claim 9,) wherein the hub comprises a rigid plastic (col. 11, lines 33-40).
	14. (Previously Presented) The catheter assembly of claim 9, wherein the catheter includes between 1 and 10 apertures for delivery of a drug (Fig. 14 illustrates at least 2 apertures 224).
	15. (The catheter assembly of claim 14,) wherein the apertures are spaced radially, axially, or both radially and axially along the catheter (the apertures are shown both circumferentially and axially spaced from each other).
	19. (The catheter assembly of claim 9,) wherein the catheter has a diameter of about 4 mm to about 8 mm (col. 5, lines 7-10, inside diameter is 4.5 mm).
	20. (The catheter assembly of claim 9,) wherein the catheter has a diameter of about 6 mm (4.5 mm is “about” 6 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson.
	Hanson describes a catheter assembly substantially as claimed by Applicant; see above concerning Claim 9 and sec. 102.  Alternative to the treatment of Claim 20 above under sec. 102, in which 4.5mm was deemed to be “about” 6mm, Hanson may does not specifically state that its catheter has a diameter of about 6 mm.
	Applicant attributes no particular function or attribute to the diameter of 6mm for its catheter; indeed, the underlying disclosure in the Specification makes it clear that the diameter can be any of a range of diameters, with no differentiation made between them.  It has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Hanson’s diameter about 6mm instead of 4.5mm, in order to treat larger patients and/ or use in different body lumens requiring more fluid flow, because Hanson’s catheter would perform the same and the change in size of a device or feature is otherwise an unpatentable change.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson as applied to Claims 9-15 above, and further in view of U.S. Patent No. 9,084,870, granted to Deniega et al. (“Deniega”).
	Hanson describes a catheter assembly substantially as claimed by Applicant; see above concerning Claim 9 and sec. 102.  Hanson does not, however, disclose that each aperture has a diameter of about 100 micrometers to about 1 millimeter (Claim 16), that at least a portion of the apertures are located within about 50 mm of the distal end of the catheter (Claim 17), or that the apertures are located within about 30 mm of the distal end of the catheter (Claim 18).
	Deniega relates to a drug delivery catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Hanson.  Deniega discloses that, “. . . for the uniform delivery of fluid across an anatomical region . . .” (col. 11, lines 2-14), a drug delivery catheter can be constructed with apertures dimensioned and located as required by Claims 16-18.  More specifically, Deniega states:

The diameter of the exit holes 64 preferably ranges from about 0.0002 inches [0.00508mm] at the proximal end of the infusion section to about 0.01 inches [0.254mm] at the distal end thereof.  The largest, i.e., most distal, exit hole 64 is preferably about 0.25 inches [6.35mm] from the distal end of the tube 62. In the preferred configuration, the axial separation between adjacent holes 64 is within the range of about 0.125 to 0.25 inches [3.18-6.35mm], and more preferably about 3/16 inch. Optionally, the holes 64 may be provided so that adjacent holes are angularly displaced by about 120.degree. as in the embodiment of FIG. 5. Of course, if too many exit holes 64 are provided, the tube 62 may be undesirably weakened.”

(col. 3, lines 40-41) (metric conversions added).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Hanson’s catheter’s apertures as further required by Claims 16-18, because Deniega teaches doing so for the uniform delivery of fluid across an anatomical region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Int’l Patent App. Publ. No. WO 2016/204760 discloses a closed-tip infusion catheter at Fig. 6.
	Int’l Patent App. Publ. No. 01/13984 discloses a reinforced infusion catheter at Figs. 8A-C
	U.S. Patent No. 9,254,146 discloses one of Applicant’s prior infusion catheters.
	The balance of the documents cited with this Office Action relate generally to anesthesia catheters and catheters with arrangements of holes at their distal ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783